Citation Nr: 9900713	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Validity of the loan guaranty indebtedness.

2.  Entitlement to waiver of recovery of loan guaranty 
indebtedness.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

Information concerning the appellants period of service in 
the military is not in the claims folder.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 decision of the Department 
of Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO) Committee on Waivers and Compromises (Committee).  That 
decision denied waiver of the loan guaranty indebtedness in 
the amount of $7,194.03, plus interest.  The Committee 
determined that, although there was no evidence of fraud, 
misrepresentation or bad faith, in order to be eligible for a 
waiver consideration, a debtor must have suffered the loss of 
the property and, because he redeemed the property, sold it, 
and gained a profit from the sale, he is ineligible for a 
waiver consideration.

A Travel Board Hearing was held on July 7, 1998, before the 
undersigning Board member.  A transcript of the hearing is in 
the appellants claims folder.


REMAND

In a letter from the appellant to the VA Debt Management 
Center in St. Paul, Minnesota, dated January 11, 1994, he 
requested a waiver of the debt and stated that he believed 
all his responsibility regarding the transaction at issue had 
been fulfilled, thus also indicating a dispute with the 
validity and amount of the loan guaranty indebtedness.  An 
accounting of the veterans indebtedness was issued on 
January 31, 1994.  In another letter from the appellant to 
the VA Debt Management Center, dated January 26, 1995, he 
withdrew his dispute regarding the debt and requested a 
waiver of indebtedness.  Following the issuance of the waiver 
decision in May 1995, the veteran testified at a RO hearing 
in March 1996 and again questioned the amount and validity of 
the indebtedness.  The January 31, 1994 audit report was 
again sent to the veteran in June 1996.  At the Travel Board 
Hearing conducted in July 1998, however, it was clarified 
that the appellant continued to dispute the validity and 
total amount of the debt that VA has calculated.  The 
appellant has challenged the validity of the debt in addition 
to the correct amount of the debt, thus raising new issues 
that must be resolved prior to the Boards review of the 
waiver issue, as both of these additional issues are 
inextricably intertwined with the issue of entitlement to 
waiver of recovery of the loan guaranty indebtedness.

In addition to requesting a waiver of collection of a debt, a 
debtor has the right to informally dispute the existence or 
amount of that debt and he can exercise these rights 
separately or simultaneously.  38 C.F.R. § 1.911(c) (1998).  
An informal dispute as to the amount or existence of a debt 
is defined, for VA purposes, as a communication in writing 
that questions whether the debtor owes the debt or whether 
the amount is accurate.  38 C.F.R. § 1.911(c)(1) (1998).

In Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991), the 
United States Court of Veterans Appeals (Court) held that, 
when a veteran questions the validity of a debt, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  Specifically, the Court 
stated that it would be arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application 
without first deciding the veterans challenge to the 
lawfulness of the debt asserted against him or her.  
Schaper, at 437.  Under the same principle, the Board finds 
that a challenge to the amount of the debt is also a question 
that should be resolved prior to the waiver issue.

The record shows that the Committee has not yet adjudicated 
the appellants challenges to the validity and amount of the 
debt.  Therefore, such claim is not on appellate status at 
this time and a remand is necessary.  In this regard, it is 
noted that the Court has held that if a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board is of the opinion that, since the 
issues of the validity/amount of the debt and a waiver are 
inextricably intertwined, the latter issue must be remanded 
to be held in abeyance pending the resolution of the former 
one.

In addition, there are documents in the possession of VA 
which are not in his claims folder which are relevant to the 
current claim and which must be made available to the Board 
for review if the appeal is returned to the Board after this 
remand.  The loan guaranty folder and the property management 
folder for LH [redacted] were not forwarded to the Board.  
As such, the Board cannot verify the unpaid principal balance 
on the mortgage, the delinquent interest, liquidation 
expenses, advances, and the amount of the claim from the 
veterans lender.

The Court has held that VAs duty to assist appellants in the 
development of facts pertinent to their claims under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth by the Court in Littke v. Derwinski, 1 
Vet. App. 90 (1990), requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should associate the loan 
guaranty folder and the property 
management folder for LH [redacted] 
with the appellants claims folder.

2.  The RO should again forward the 
veteran a complete accounting of the 
total loan guaranty indebtedness which 
details the exact amount of the loss 
sustained by the Secretary and how this 
amount was calculated.  Copies of such 
communication should be associated with 
the loan guaranty folder and claims 
folder.

3.  The appellant should be requested to 
submit an updated Financial Status 
Report with any additional supporting 
documentation regarding current income 
and expenses.

4.  The RO should formally adjudicate 
the issue of the validity of the 
indebtedness with respect to the legal 
basis upon which the appellant is being 
held responsible for the debt.  
Supporting analysis of the calculation 
of the outstanding loan guaranty debt 
must be provided.  If the determination 
with respect to the validity of the debt 
is adverse to the appellant, the RO 
should furnish a supplemental statement 
of the case to the appellant and advise 
of the appropriate time limit within 
which a substantive appeal must be filed 
in order to perfect appellate review of 
the validity issue.  The supplemental 
statement of the case should include the 
applicable law, regulations and judicial 
precedent as well as a discussion of how 
such legal criteria affects the 
determination.  If the debt is found 
valid, the RO should readjudicate the 
waiver claim.  If this determination 
remains adverse to the appellant, the RO 
should furnish a supplemental statement 
of the case and accord an appropriate 
period for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to further develop the record 
and to afford the appellant due process of law.  No action is 
required of him until he receives further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
